Order, so far as appealed from, modified so as to provide for examination before trial (1) as to the receipt by the plaintiffs of the materials delivered to them by the defendant as alleged in defendant’s second counterclaim and of the use made by plaintiffs of such materials, (2) as to the terms of the agreement dated on or about the 23d day of August, 1945, and as to plaintiffs’ failure, if any, to perform the same; and so as to permit a discovery and inspection of the ten uncompleted intermittents referred to in schedule “E” of plaintiffs’ amended complaint, and as so modified, affirmed, *956without costs of this appeal to any party. All concur. (The portion of the order appealed from denies in part defendant’s motion to examine plaintiffs before trial and for an inspection of materials and records.) Present — Taylor, P. J., Harris, McCurn, Larkin and Love, JJ. -